Citation Nr: 9928338	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-40 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
pterygium of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran reports active duty from August 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  


FINDING OF FACT

There is no competent evidence that pterygium of the right 
eye results in a loss of vision.  


CONCLUSION OF LAW

The criteria for a compensable rating for pterygium of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.31, 4.84a and 
Code 6034 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he is entitled to an 
increased rating for his pterygium of the right eye.  The 
veteran's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, his assertion that 
his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Although the veteran reported that he would 
submit additional evidence, he did not and did not identify 
the evidence that would be submitted.  The record also 
reflects that the representative has alleged that there 
should be a contemporaneous examination.  In this regard, 
there has been no assertion from the appellant that the 
pterygium has changed during the appeal period.  The record 
is adequate for appellate purposes.

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Although the Board has considered all the 
evidence of record, the most probative evidence in a rating 
issue is that which has been generated in proximity to the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  

A pterygium will be rated for loss of vision, if any.  38 
C.F.R. Part 4, Code 6034 (1998).  Loss of vision due to other 
causes will not be included in the rating for the pterygium.  
38 C.F.R. § 4.14 (1998).  If there is no loss of vision due 
to the pterygium, a non-compensable rating will be assigned.  
38 C.F.R. § 4.31 (1998).  

Progress notes, dated August 1995, revealed that the 
veteran's right eye visual acuity was 20/70 correctable to 
20/40.  His left eye visual acuity was 20/60 correctable to 
20/30.  The veteran complained of discomfort and lacrimation.  
His right eyelid was intact and his pupil was round regular 
and equal.  The impression was allergic conjunctivitis.  

At the VA visual examination, in January 1996, the veteran's 
right eye visual acuity was 20/30 near and 20/30 far 
corrected.  The veteran's left eye visual acuity was 20/30 
near and 20/30 far corrected.  There was no diplopia or 
visual field deficit.  There was mild ectropion of the lids 
and pterygium of the right eye.  The veteran's cornea was 
clear, his iris was intact and his lenses were clear.  The 
diagnoses were pterygium of the right eye and refractive 
error.  

Progress notes, dated March 1996, indicated that right eye 
visual acuity was 20/30.  The veteran's lids were intact.  
The impression was hypertensive retinopathy with changes in 
the left eye.  

At the VA visual examination, in December 1996, the veteran's 
right eye visual acuity was 20/40 near and 20/40 far 
corrected.  The veteran's left eye visual acuity was 20/40 
near and 20/50 far corrected.  There was no diplopia or 
visual field deficit.  There was dermatochalazia of the lids, 
his cornea was clear, arcus and his iris was intact.  The 
veteran's lenses were clear, NS+1.  Cup to disc ration was 
.3.  The diagnoses were early senile cataracts and 
dermatochalazia.  

In January 1997 the veteran was seen for complaints of 
tearing and itching.  His right eye visual acuity was 20/200 
correctable to 20/100 and his left eye was 20/200 correctable 
to 20/80.  The veteran's discs were pink and the retina was 
attached.  The impressions were conjunctivitis and cataracts.  

The severity of a service-connected eye disability is 
ascertained by application of the criteria set forth at 38 
C.F.R. § 4.84 a (1998), whereby the appropriate disability 
evaluation is deemed to be dependent on measured corrected 
visual acuity.  In the instant case, wherein service 
connection has been established for only a unilateral eye 
disability, the visual acuity of the nonservice-connected eye 
(here, the left eye) is considered be normal, unless visual 
acuity is absent in that eye.  38 U.S.C.A. § 1160 (West 
1991).  

Although the veteran has entered an appeal, he has not 
presented any evidence that refutes the opinion of the 
competent professional.  The examinations have clearly 
established that there is no visual field loss.  There is no 
indication that there is involvement of the pupil area and 
the cornea is clear.  The Board concludes that a 
determination entered by a professional is more probative of 
the degree of impairment than the veteran's own opinion.  No 
medical profession has attributed loss of vision to pterygium 
in this case.  In fact the veteran has other eye problems, 
refractive error, conjunctivitis, cataracts and 
dermatochalazia.  The evidence does not demonstrate that 
there is visual loss due to the pterygium.  In reaching this 
conclusion, the Board has considered the veteran's own 
statements.  The veteran has not stated that the pterygium 
results in loss of vision.  In this regard, the veteran's 
statements when accepted as true do not provide a basis for 
an increased evaluation.  Even if we assume that the 
veteran's right eye visual acuity of 20/40 is due to the 
pterygium, that acuity combined with not-service connected 
eye would produce a noncompensable evaluation.  Part 4, Code 
6079 (1998).  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  


ORDER

An increased (compensable) disability evaluation for 
pterygium of the right eye is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

